IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

              v.                                                      18-CR-00108-W

ROBERT MORGAN, et al.

                            Defendants.

_______________________________________________



       NOTICE OF MOTION FOR INTERLOCUTORY SALE OF PROPERTY


       The United States of America, by and through its attorneys, James P. Kennedy, Jr.,

United States Attorney for the Western District of New York, Mary Clare Kane, Assistant

United States Attorney, of counsel, hereby makes and files this Notice of Motion and Motion

pursuant to F.R.Crim.P. 32.2(b)(7) and Rule G(7) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rules”) and for an

Interlocutory Sale of Real Property at 9000 Old Station Road, Cranberry, Pennsylvania and

known as Eden Square (hereinafter “Eden Square”). In support thereof, the government

offers the following Motion and the affidavit of Michael DiOrio, Executive Director of

Ladder Capital Finance LLC and all other pleadings and proceedings that have previously

been made a part of this prosecution.
       The government requests that it be allowed to file a Reply to any opposition papers

filed in response to this motion. In addition, pursuant to Local Rule 12(f), a motion for an

expedited hearing on this matter is also requested.



       DATED:       Buffalo, New York, July 8, 2019.



                                                  JAMES P. KENNEDY, JR.
                                                  United States Attorney


                                            BY: s/MARY CLARE KANE
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                716-843-5700, ext. 15809
                                                Mary.kane@usdoj.gov
